267 F.2d 941
Herman T. STICHMAN, Trustee of Hudson & Manhattan RailroadCompany, Debtor, Appellee,v.GENERAL GRIEVANCE COMMITTEE OF THE BROTHERHOOD OF RAILROADTRAINMEN, Hudson& Manhattan Railroad Company;Lloyd G. Hatler; William Sporer; andFrancis De-Avis, Appellants.
No. 349, Docket 25676.
United States Court of Appeals Second Circuit.
Argued June 10, 1959.Decided June 22, 1959.

Arnold B. Elkind, of Zelenko & Elkind, New York City (Zelenko & Elkind, and Paul H. Kirwin, New York City, on the brief), for appellants.
Emanuel Dannett, of McGoldrick, Dannett, Horowitz & Golub, New York City (McGoldrick, Dannett, Horowitz & Golub, William W. Golub and Bernard Buchholz, New York City, on the brief), for the Trustee of the Debtor.
Before HINCKS and MOORE, Circuit Judges, and SMITH, District Judge.
PER CURIAM.


1
On Judge Dawson's lucid and well-reasoned opinion below, D.C.S.D.N.Y. 1959, 172 F.Supp. 329, the order is affirmed.